


EXHIBIT 10.1


 


First Amendment
of the
Credit Facility Agreement
Regarding an Umbrella Credit Facility in the amount of
EUR 30,000,000.00
dated August 07, 2014








IPG Laser GmbH
Siemensstrasse 7
57299 Burbach
(the "Borrower")






and










Deutsche Bank AG
Filiale Deutschlandgeschäft
An den Dominikanern 11 - 27
50668 Cologne
(the "Bank")








enter into the 1st Amendment of the Credit Facility Agreement (the „Credit
Facility Agreement“) pursuant to which the Bank makes available a revolving
umbrella credit facility to the Borrower (the “Umbrella-Credit Facility”) on the
basis of the Bank’s General Business Conditions (Allgemeine
Geschäftsbedingungen):








--------------------------------------------------------------------------------




The § 2 UMBRELLA-CREDIT FACILITY subpara (1) Aggregate Facility Amount of the
Credit Facility Agreement will be amended and restated as follows:


§ 2 - UMBRELLA-CREDIT FACILITY:
(1)
Aggregate Facility Amount

The Bank makes available to the Borrower a credit facility in the amount of up
to
Euro 30,000,000.00 (in words: Euro thirty million) („Aggregate Facility
Amount“).
The Aggregate Facility Amount is divided into the following facilities:
(a)
Facility 1: revolving cash credit facility in the amount of up to Euro
19,000,000.00

(b)
(in words: Euro nineteen million) (“Facility 1”).

(c)
Facility 2: revolving guarantee facility in the amount of up to Euro
11,000,000.00

(d)
(in words: Euro eleven million) (“Facility 2”).

Facility 1 and Facility 2 together named as “Facilities”.


All other terms and conditions of the Credit Facility Agreement remain
unaffected by this amendment. Any Amendment to this Credit Facility Agreement is
required to be made in writing.
This 1st Amendment is an integral part of the Credit Facility Agreement and will
be referred to as the Credit Facility Agreement. This Credit Facility Agreement
will be cited under the date first above written.
Deutsche Bank AG
 
 
Filiale Deutschlandgeschäft
 
 
 
 
 
Cologne, October 1st, 2015
 
/s/ Dietmar Amend /s/ Joachim Gartz
Place, Date
 
 
 
 
 
IPG Laser GmbH
 
 
 
 
 
Burbach, October 1, 2015
 
/s/ Eugene Scherbakov
Place, Date
 
 
 
 
 
 
 
 
Noted and agreed:
 
 
 
IPG Photonics Corporation
 
 
 
 
 
Oxford, MA, October 1, 2015
 
/s/ Timothy P.V. Mammen
Place, Date
 
 





